                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


LISA JONES, et al.,

                      Plaintiffs,
                                             Case No. 19-0102-CV-W-BP
      v.
                                             Hon. Beth Phillips
MONSANTO COMPANY,

                      Defendant.




         MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION
 FOR PRELIMINARY APPROVAL OF UPDATED CLASS ACTION SETTLEMENT
      AND APPROVAL OF UPDATED FORM AND MATTER OF NOTICE




                                        1

           Case 4:19-cv-00102-BP Document 58 Filed 10/14/20 Page 1 of 5
        With Defendant Monsanto Company’s (“Monsanto” and, collectively with Plaintiffs, the

“Parties”) consent, Plaintiffs move for preliminary approval of an Updated Settlement Agreement1

and Updated Notice Plan.

                                            BACKGROUND

        On March 23, 2020, Plaintiffs filed a Motion for Preliminary Approval of Class Action

Settlement, Certification of Class for the Purposes of Settlement, and Approval of Form and Matter

of Notice. (Dkt. No. 49. (“First Preliminary Approval Motion”)) The Court granted that motion on

May 14, 2020 and entered an order setting forth, among other dates, a 90-day Notice Period. (Dkt.

No. 53.)

        The original Notice Period commenced on May 28, 2020 and ended on August 28, 2020.

From the outset of the Notice Period, May 28, 2020, the Claims Administrator ran the Notice Plan

as approved by the Court, meeting the reach and frequency targets set forth in the Notice Plan.

(Declaration of Brandon Schwartz (“Schwartz Decl.”) ¶¶ 4-6, 9-11, 23-26.) Beginning in mid-

July, the Claims Administrator also began running a supplemental notice program to amplify

notice and stimulate claims activity, in light of the national attention on COVID-19, protests, and

related news. (Id. ¶¶ 7-8, 12-22.) This supplemental notice program included an enhanced digital

marketing campaign, direct email notice to millions of potential purchasers of the product, notice

in digital newsletters, and paid placement on leading class-action websites. (Id.)

        The implementation of the Notice Plan and supplemental notice program have been

successful in stimulating claims activity and in exceeding the reach and frequency targets set forth

in the Notice Plan. (Id. ¶ 23-26.)



11
  The Updated Settlement Agreement is attached to the Declaration of Kim E. Richman (“Richman Decl.”) as
Exhibit 1. All capitalized terms herein have the meaning specified in the Updated Settlement Agreement.

                                                     2

           Case 4:19-cv-00102-BP Document 58 Filed 10/14/20 Page 2 of 5
        Nonetheless, in light of the unique challenges posed by current news cycles and the amount

of funds available in the Common Fund, the Parties wish to update the Settlement Agreement and

Notice Plan in order to maximize the ability of Class Members to recover from the Common Fund.

        The Updated Settlement Agreement and Notice Plan make only modest changes to the

material terms that were preliminarily approved by the Court. The Court should therefore grant

this Motion for all of the reasons described in supporting papers of the Original Preliminary

Approval Motion, as well as for the reasons described below.

     PROPOSED UPDATES TO SETTLEMENT AGREEMENT AND NOTICE PLAN

I.      Updated Settlement Agreement

        The parties have agreed to revise Section E.4 of the Settlement Agreement to provide for

the possibility of upward adjustment of payments to Claimants on a pro rata basis. Specifically, in

the event that the total value of claims falls short of the amounts available in the Common Fund

after the updated class notice and notice plan described below is implemented, payments to

Claimants shall be increased pro rata up to an amount not to exceed 50% of the weighted average

retail price of the Products purchased. The Parties maintain that the 10% payment contemplated

by the Settlement is a fair and reasonable payment to claimants for all of the reasons articulated in

the Suggestions in support of the first Preliminary Approval Motion.             See Dkt. No. 50.

Nonetheless, in light of claims activity to date and the possibility of surplus funds, this revision

will allow Class Members to potentially recover amounts far exceeding the estimated damages

available in the litigation. See id. at 8.

        Additionally, the parties have updated Exhibit B to the Settlement Agreement in order to

identify the applicable statutes of limitations for all U.S. territories. This is consistent with the




                                                 3

           Case 4:19-cv-00102-BP Document 58 Filed 10/14/20 Page 3 of 5
existing Class definition, which includes all Persons in the United States who purchased the

Products in the United States. (Updated Settlement Agreement ¶ A.11.)

       Finally, the parties have updated Section M of the Settlement Agreement to name the

Center for Consumer Law & Economic Justice as an additional proposed cy pres recipient, subject

to the Court’s approval.

II.    Updated Class Notice and Notice Plan

       The parties have agreed to implement an Updated Notice Plan in the form described in the

Declaration of Brandon Schwartz, attached hereto. The Updated Notice Plan shall include most of

the methods of notice in the original Notice Plan; those methods adopted in the supplemental notice

program first implemented in July 2020 (see supra); and additional methods of notice, including

television and radio advertising. (Schwartz Decl. ¶¶ 32-26, 40-47.) Additionally, the Updated

Class Notice will inform Class Members of the potential for pro rata increases to payment amounts.

(Id. ¶¶ 27, 31.) Updated versions of the Short Form Notice, Long Form Notice, and Claims Form

are attached to the Declaration of Brandon Schwartz. The parties have agreed to implement this

Updated Notice Plan for a period of 90 days, following approval by the Court.

                                        CONCLUSION

       For all the reasons described in the First Preliminary Approval Motion, and herein,

Plaintiffs ask the Court to issue an Order (1) preliminarily approving the proposed Updated

Settlement Agreement as superseding the Settlement Agreement previously approved; (2)

approving the Updated Class Notice and Notice Plan, and directing that Updated Class Notice be

disseminated pursuant to the Updated Notice Plan; and (3) setting new dates for a fairness hearing

and other necessary dates in connection with Final Approval of the Settlement.




                                                4

          Case 4:19-cv-00102-BP Document 58 Filed 10/14/20 Page 4 of 5
Dated: October 14, 2020        Respectfully Submitted,




                               Kim E. Richman (pro hac vice)
                               RICHMAN LAW GROUP
                               Clark A. Binkley (pro hac vice)
                               8 West 126th St.
                               New York, NY 10027
                               T: 718-705-4579
                               F: 212-687-8292
                               krichman@richmanlawgroup.com
                               cbinkley@richmanlawgroup.com

                               BELL LAW, LLC
                               Bryce B. Bell (MO#66841)
                               Mark W. Schmitz (MO#69329)
                               2600 Grand Blvd., Suite 580
                               Kansas City, MO 64108
                               T: 816-886-8206
                               F: 816-817-8500
                               Bryce@BellLawKC.com

                               BAUM, HEDLUND, ARISTEI &
                               GOLDMAN, P.C.
                               Michael L. Baum (pro hac vice)
                               R. Brent Wisner (pro hac vice)
                               10940 Wilshire Blvd., 17th Floor
                               Los Angeles, CA 90024
                               T: (310) 207-3233
                               mbaum@baumhedlundlaw.com
                               bwisner@baumhedlundlaw.com


                               Attorneys for Plaintiffs and the Class




                                         5

          Case 4:19-cv-00102-BP Document 58 Filed 10/14/20 Page 5 of 5
